ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT S. ELLENPORT of CLARK, who was admitted to the bar of this State in 1975, be reprimanded for violating RPC 1.2(a) (failure to abide by client’s decisions concerning the objectives of representation); RPC 1.4 *157(failure to communicate); and RPC 1.7(a), (b) and (c) (conflict of interest), and good cause appearing;
It is ORDERED that ROBERT S. ELLENPORT is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.